Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
 
Response to Amendment
Claims 1-20, 23, 26-30, and 32 have been canceled. Claims 21, 22, 24, 25, 31 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 22, 24, 25, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotri (Pub 20120117511) in view of Tsukada (Pub 20100245680) in view of Tseng (Pub 20080196068) in view of Kim (Pub 20140310742).

Regarding claims 21, 31, Agnihotri discloses: 
a method for processing data in a system including a digital television, (110 fig 1) and a mobile device (120 fig 1), the method comprising:
displaying a first broadcast program of a first channel in the digital television, (Para. 20 watching tv  and Para. [0070]);
communicating with at least one of the digital television or a specific server wirelessly in the mobile device, (130 fig 1 mobile to main display connection and/or 115 and 121 fig 2);  

tuning to a second channel based on the request signal for changing the channel in the digital television, (fig 8 channel change command).  

However, a tuner, an external interface for receiving video data, displaying a first and second broadcast programs without displaying menu on the digital television, transmitting second channel to the mobile device are not explicitly disclosed. 
In a similar field of endeavor, Tsukada discloses: 
receiving at least one broadcast signal via a tuner in the digital television, (tuners 3a or 3b fig 1); 
receiving another video data via an external device interface in the digital television, (Para. [0047] and element 8 fig 1);
displaying, by the mobile device, the first broadcast program of the first channel with displaying a first menu in the mobile device, wherein the first menu includes at least one menu item for controlling the digital television further the first menu includes at least one menu item for controlling the digital television, (38a fig 4B with menu items on side of display);
wherein the digital television is configured to tune to a second channel based on the request signal for changing the channel, wherein the digital television is configured 
transmitting video data corresponding to the second broadcast program from the digital television to the mobile device, wherein the second broadcast program is received via the tuner included in the digital television, (Para. [0070]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Angihotri by incorporating the teachings of Tskuda for the common purpose of allowing control page of menu screens to be updated according to selectable displayed content. 
The combination thus far does not explicitly disclose: displaying a first content corresponding to the video data with displaying the first menu in the mobile device  
In a similar field of endeavor, Tseng discloses portable multimedia device comprising displaying a first content corresponding to the video data with displaying the first menu in the mobile device, (sub picture regions of device 1 fig 2 and menu item such as function key 131). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agnihotri by incorporating the teachings of Tseng for the common purpose of facilitating channel change and viewing different channels to select from at a mobile device. 
The combination thus far does not explicitly disclose displaying a second content corresponding to another video data with displaying a second menu being different than the first menu in the mobile device.
.   

Claims 22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotri in view of Tsukada in view of Tseng in view of Kim in view of Warrick (Pub 20150373123).

Regarding claims 22, Agnihotri discloses a mobile terminal and a television and a mobile device; however, a server is not explicitly disclosed. 

Regarding claims 24, Agnihotri discloses a mobile terminal and a television and a mobile device; however, pairing a mobile device with a television is not disclosed. 
In a similar field of endeavor, Warrick discloses wherein a pairing request is automatically transmitted from the mobile device to the digital television after the specific application is executed in the mobile device, (Para. [0008][0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agnihotri by incorporating the teachings of Warrick for the common purpose of allowing different users to control different devices. 

Regarding claim 25, Agnihotri discloses a mobile terminal and a television and a mobile device; however, wireless connections for pairing are not disclosed. 
In a similar field of endeavor, Warrick discloses wherein the step of communicating performs based on Bluetooth, Wi-Fi or Wi-Fi direct, (Para. [0007] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422